DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4 5, 8, 12 – 14, 17, 18, 20, 21, 24, 28 - 30, and 33, 34, 34, and 37   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (US 2011/0274158, hereafter Fu).
As per claim 1, Fu discloses a method of coding video data, the method comprising:
determining, at a slice level, a plurality of sets of adaptive loop filters applicable to a slice (¶ 41; a sharing switch can be used at the sequence level, picture level, slice level, CU level, FU level or FCU level to indicate whether luma/chroma information sharing is enabled or disabled; the examiner argues that the information sharing switch for the information is applicable to the slice, because it would be used for the blocks.  The examiner argues that the set of adaptive loop filters is applicable to the slice which does not suggest that it is applied to the slice.)
determining, at a block level, a respective set of adaptive loop filters, from among the plurality of sets of adaptive loop filters, for a block of a current picture, wherein the block of the current picture is a coding tree unit (CTU) of the slice, and wherein the set of adaptive loop filters includes a plurality of adaptive loop filters including one or more previous adaptive loop filters (¶ 36 - 40; … advanced ALF is developed where the advanced ALF adaptively selects a candidate filter set from multiple filter sets for applying adaptive loop filtering to underlying reconstructed video data according to ALF set selection)  and further including a fixed adaptive loop filter (¶ 39 and 40; ¶ 40: When the explicit mode is selected, proper syntax is used to indicate the filter selection for the current block. When implicit mode is selected, the ALF set selection information is determined at the encoder based on previously coded information so that the decoder can derive the same ALF set selection information without side information. The explicit mode provides the syntax for a fixed adaptive loop filter); and
adaptive loop filtering the blocks of the current picture in accordance with the respective sets of adaptive loop filters (¶ 36; … advanced ALF is developed where the advanced ALF adaptively selects a candidate filter set from multiple filter sets for applying adaptive loop filtering to underlying reconstructed video data according to ALF set selection).
As per claim 2, Fu discloses the method of claim 1, wherein determining the set of adaptive loop filters comprises:
coding a syntax element indicating the set of adaptive loop filters, from among the plurality of sets of adaptive loop filters, for the block of the current picture (¶ 37; The use of ALF set selection index provides a compact representation to reduce side information associated with the filter applied.).
As per claim 3, Fu discloses the method of claim 2, wherein the syntax element is an index to a list including the plurality of sets of adaptive loop filters (¶ 36 and 37)
As per claim 4, Fu discloses the method of claim 1, further comprising: coding a respective flag per block indicating if adaptive loop filtering is used for the respective block (¶ 39; the filter decision for each FCU is determined according to a filter control flag, filter_sel_idx.).
claim 5, Fu discloses the method of claim 1, further comprising: coding a respective flag per group of blocks of the current picture indicating if adaptive loop filtering is used for each block in the respective group of blocks (¶ 39; the filter decision for each FCU is determined according to a filter control flag, filter_sel_idx.).
As per claim 9, Fu discloses the method of claim 1, wherein the set of adaptive loop filters further includes one or more of one or more current adaptive loop filters signaled for the current picture (¶ 39; Similarly, the current FU may use the filter(s) optimally designed for a previously coded FU in the same picture and the filter is called a space-delayed filter).
As per claim 12, Tsai discloses the method of claim 9, further comprising:
coding, for the current picture, one or more syntax elements indicating a current adaptive loop filter for the current picture (¶ 36 - 38).
As per claim 13, Fu discloses the method of claim 1, wherein the respective sets of adaptive loop filters include respective adaptive loop filters assigned to each class of a plurality of classes (¶ 43).
As per claim 14, Fu discloses the method of claim 1, wherein determining the respective set of adaptive loop filters comprises coding, for a first block of video data, a first syntax element indicating a first set of adaptive loop filters from among the plurality of sets of adaptive loop filters, and coding, for a second block of video data, a second syntax element indicating a second set of adaptive loop filters from among the plurality of sets of adaptive loop filters, wherein the second set of adaptive loop filters is different than the first set of adaptive loop filters, the method further comprising: coding the first 
Regarding claim 17, arguments analogous to those presented for claim 1 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 2 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 3 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 4 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 5 are applicable for claim 21.
Regarding claim 25, arguments analogous to those presented for claim 9 are applicable for claim 25.
Regarding claim 28, arguments analogous to those presented for claim 12 are applicable for claim 28.
claim 29, arguments analogous to those presented for claim 13 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 14 are applicable for claim 30.
Regarding claim 33, arguments analogous to those presented for claim 1 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 4 and 5 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 9 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 1 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim(s) 4 and 5 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 9 are applicable for claim 38.
As per claim 39, Fu discloses the method of claim 1, wherein the block of the current picture is a first block of the current picture, the method further comprising:
adaptive loop filtering a second block of the current picture in accordance with the set of adaptive loop filters determined for the first block of the current picture (¶ 36 -38).
Regarding claim 40, arguments analogous to those presented for claim(s) 39 are applicable for claim 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 15, 16 19, 31, and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Li et al (US 2016/0234492, hereafter Li).
claim 15, Tsai in view of Li discloses the method of claim 1, wherein coding comprises encoding, the method further comprising: capturing the current picture with a camera (Li: ¶ 24).
As per claim 16, Tsai in view of Li discloses the method of claim 1, wherein coding comprises decoding, the method further comprising: displaying the current picture (Li: ¶ 24).
Regarding claim 31, arguments analogous to those presented for claim 15 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 16 are applicable for claim 32.

Claim(s) 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Sato (US 2012/0269264).
As per claim 6, Fu discloses the method of claim 1.
However, Fu does not explicitly teach further comprising: determining whether adaptive loop filtering is used for each block, or for each block in a group of blocks based on one or more of: a number of blocks in a group of blocks having non-zero coded block flags (CBFs), a number of non-zero transform coefficients, a number of blocks in a group of blocks coded in a particular mode, and a number of blocks in a group of blocks coded with skip mode.
In the same field of endeavor, Sato teaches teach further comprising: determining whether adaptive loop filtering is used for each block, or for each block in a group of blocks based on one or more of: a number of blocks in a group of blocks 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Fu in view of Sato.  The advantage is an improvement in filtering blocking artifacts.
Regarding claim 22, arguments analogous to those presented for claim 6 are applicable for claim 22.


Allowable Subject Matter
Claim(s) 10, 11, 26, 27, and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the Limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487